TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED DECEMBER 13, 2013



                                      NO. 03-11-00795-CV


                                 Andrea A. Crowson, Appellant

                                                 v.

     Thomas D. Crowson, Jr.; Barrett and Coble, Attorneys at Law; John Barrett; and
                           Kathleen Debra Coble, Appellees




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final divorce decree signed by the trial court on September 8, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s final divorce decree. Therefore, the Court affirms the trial court’s

final divorce decree.



The appellant shall pay all costs relating to this appeal, both in this Court and the court below.